DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 08 December 2021 has been entered in full.  Claim 19 is amended.  Claims 1-17 are cancelled.  Claims 21-24 are added.  Claims 18-24 are pending.
Claims 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 March 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sanjay Murthy on 17 March 2022.
The application has been amended as follows: 

Cancel claims 18 and 20


Examiner’s Comment
	It is noted that the reference of Cohen et al. (Blood 128(22): 1148, 02 December 2016) was cited and provided by the Examiner on the PTO-892 mailed 08 July 2021.  This reference was cited because Cohen et al. teaches administration of eight dosage levels (including 1.92 mg/kg and 3.4 mg/kg) of GSK2857916 (anti-BCMA antibody-drug conjugate of the instant claims) to relapsed/refractory multiple myeloma patients.  Although the abstract was published on 02 December 2016, it is not considered to be prior art because it has one common inventor (Joanna Opalinska) and applicant (GlaxoSmithKline) with the instant application, and thus, exception 35 U.S.C. 102(b)(1)(A) applies. 

Conclusion
Claims 19 and 21-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
16 March 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647